DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed compressibility and springiness would not have been obvious in view of Gin. The Examiner disagrees. The statement that comfort corresponds to softness suggests to one of ordinary skill in the art that softness (compressibility) and rubbery consistency (springiness) is a result effective variable. Absent evidence of criticality or unexpected results arising from the claimed range, one of ordinary skill in the art would have found it obvious to optimize the compressibility to achieve the desired effects. The Examiner asserts that the claimed ranges are very broad and there is no indication of criticality or unexpected results associated with these ranges. Similarly, the Examiner maintains the rejection of these ranges in view of Balkin and Kumar. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 6-8, 10-13, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley (US 2010/0163062) in view of Gin (US 2004/0151771).
Regarding claims 2, 3, and 20, Atchley teaches an oral tobacco product, comprising a body that is wholly receivable in an oral cavity, the body including: a fiber-polymer matrix including an insoluble (mouth-stable) polymer matrix including polyurethane [0028, 0029]; at least 10 weight percent of shredded or cut tobacco (tobacco fibers) embedded in the mouth-stable polymer matrix [0030, 0037, 0042]. The ratio of tobacco to polymer may be 20:80 [0037]. Thus, when the product comprises 20 weight percent tobacco, the product would comprise greater than 60% weight of polymer. As Atchley teaches the polymer may comprise one of the listed polymers which includes polyurethane, this 
Atchley is silent to a level of compressibility or springiness. Gin teaches an oral product wherein the body is comfortable to retain in the mouth due to its soft (i.e. compressible) and rubbery (i.e. springy) consistency [0016], In view of Gin, one of ordinary skill in the art would have found it obvious at to provide a body that has a relatively high degree of compressibility or springiness within the claimed ranges, or would have found it obvious to optimize the compressibility and springiness through routine experimentation to achieve the desired level of comfort in the mouth of the user. 
Regarding claims 6-8 and 10-13, Atchley teaches saccharine, minerals, botanicals, and wintergreen dispersed in the body [0034-0036]. It is expected that the additive is released from the body when the body is received within the oral cavity and exposed to saliva, and the tobacco fibers form passages throughout the body for the additive to leach out of the matrix. According to the instant specification, tobacco fibers are formed by shredding or cutting. Atchley teaches shredded or long cut tobacco [0030]. As Atchley teaches the same form of tobacco fibers as the instant invention, it is interpreted that the fibers necessarily form passages throughout the body for the additive to leach out as claimed. The fiber-polymer matrix of Atchley contains pores. Atchley teaches "liquid 540 can progress into pores 512 of porous matrix 510 through capillary action, so that some portion of the liquid remains in porous matrix 510 even after tobacco article 500 is removed from liquid container 542 [0062]. Thus, the fiber-polymer matrix of absorbs the additive. 
Regarding claim 19, Atchley suggests different regions with different pore sizes overlapping the claimed ranges [0026]. 
Regarding claim 21, “extruded” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product of modified Atchley possesses the same features required by the claimed product.  
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Gin as applied to claim 2 above, and further in view of Holton (US 2013/0074855).
Modified Atchley is silent to a plasticizer. Holton teaches an oral tobacco product comprises glycerol (glycerin) as a sweetener [0050]. It would have been obvious to one of ordinary skill in the art to include glycerin in the oral product of Atchley to provide a sweet taste.
  Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Atchley and Gin as applied to claim 2 above, and further in view of Albino (US 2008/0185884).
Modified Atchley does not teach a nicotine additive. Albino teaches tobacco for use in oral products [0169] having a reduced amount of TSNAs and nicotine has a lower carcinogenic potential [0063-0069] and that a nicotine additive may be used to raise the level of nicotine in a controlled fashion so that any amount of nicotine can be obtained [0027, 0296]. It would have been obvious to one of ordinary skill in the art to use tobacco having a reduced amount of TSNAs along with a nicotine additive in the oral product of modified Atchley for the same reasons.
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Gin as applied to claim 2 above, and further in view of Axelsson (US 2009/0293895).
Modified Atchley is silent to an antioxidant. Axelsson suggests 2% weight of ascorbyl palmitate to prevent nicotine oxidation [0053-0054], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley to prevent oxidation of nicotine contained in the tobacco.
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley and Gin as applied to claim 2 above, and further in view of Kumar (US 2009/0293889).
Modified Atchley is silent to a soluble fiber. Kumar teaches a tobacco oral product wherein the use of maltodextrin improves product texture and mouth feel [0057], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley for the same reasons.

Claims 2, 3, 6-8, 10-13, and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley in view of Balkin (US 5,656,284) and Kumar.
Regarding claims 2, 3, and 20, Atchley teaches an oral tobacco product, comprising a body that is wholly receivable in an oral cavity, the body including: a fiber-polymer matrix including an insoluble (mouth-stable) polymer matrix including polyurethane [0028, 0029]; at least 10 weight percent of shredded or cut tobacco (tobacco fibers) embedded in the mouth-stable polymer matrix [0030, 0037, 0042]. The ratio of tobacco to polymer may be 20:80 [0037]. Thus, when the product comprises 20 weight percent tobacco, the product would comprise greater than 60% weight of polymer. As Atchley teaches the polymer may comprise one of the listed polymers which includes polyurethane, this suggests to one of ordinary skill in the art that the polymer may entirely comprise polyurethane, thus providing greater than 60% weight of polyurethane. 
Atchley is silent to a level of springiness. Balkin teaches the elasticity (springiness) of an oral product contributes to holding it in place between the gingiva mucosa (gums) and lip of the user [col. 3, 45-60]. As Atchley teaches the product is held between the gums and the lip [0046], it would have been obvious to one of ordinary skill in the art to provide a body that has a relatively high degree of springiness within the claimed ranges, or would have found it obvious to optimize the springiness through routine experimentation to achieve the desired holding of the body of in place between the gums and lip.
Modified Atchley is silent to a level of compressibility. Kumar teaches that an oral product should have a desired balance between mechanical properties such as compressibility and organoleptic properties such as mouth feel [0074]. In view of Kumar, one of ordinary skill in the art would have found it obvious to optimize the compressibility in modified Atchley through routine experimentation to achieve the desired mouth feel for the user.
Regarding claims 6-8 and 10-13, Atchley teaches saccharine, minerals, botanicals, and wintergreen dispersed in the body [0034-0036]. It is expected that the additive is released from the body when the body is received within the oral cavity and exposed to saliva, and the tobacco fibers form passages throughout the body for the additive to leach out of the matrix. According to the instant specification, tobacco fibers are formed by shredding or cutting. Atchley teaches shredded or long cut tobacco [0030]. As Atchley teaches the same form of tobacco fibers as the instant invention, it is interpreted that the fibers necessarily form passages throughout the body for the additive to leach out as claimed. The fiber-polymer matrix of Atchley contains pores. Atchley teaches "liquid 540 can progress into pores 512 of porous matrix 510 through capillary action, so that some portion of the liquid remains in porous matrix 510 even after tobacco article 500 is removed from liquid container 542 [0062]. Thus, the fiber-polymer matrix of absorbs the additive. 
Regarding claims 17 and 18, modified Atchley is silent to a soluble fiber. Kumar teaches the use of maltodextrin improves product texture and mouth feel [0057], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley for the same reasons.
Regarding claim 19, Atchley suggests different regions with different pore sizes overlapping the claimed ranges [0026]. 
Regarding claim 21, “extruded” is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product of modified Atchley possesses the same features required by the claimed product.  
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley, Balkin, and Kumar as applied to claim 2 above, and further in view of Holton (US 2013/0074855).
Modified Atchley is silent to a plasticizer. Holton teaches an oral tobacco product comprises glycerol (glycerin) as a sweetener [0050]. It would have been obvious to one of ordinary skill in the art to include glycerin in the oral product of Atchley to provide a sweet taste.
  Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Atchley, Balkin, and Kumar as applied to claim 2 above, and further in view of Albino (US 2008/0185884).
Modified Atchley does not teach a nicotine additive. Albino teaches tobacco for use in oral products [0169] having a reduced amount of TSNAs and nicotine has a lower carcinogenic potential [0063-0069] and that a nicotine additive may be used to raise the level of nicotine in a controlled fashion so that any amount of nicotine can be obtained [0027, 0296]. It would have been obvious to one of ordinary skill in the art to use tobacco having a reduced amount of TSNAs along with a nicotine additive in the oral product of modified Atchley for the same reasons.
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atchley, Balkin, and Kumar as applied to claim 2 above, and further in view of Axelsson (US 2009/0293895).
Modified Atchley is silent to an antioxidant. Axelsson suggests 2% weight of ascorbyl palmitate to prevent nicotine oxidation [0053-0054], which would have been obvious to one of ordinary skill in the art to include in the product of modified Atchley to prevent oxidation of nicotine contained in the tobacco.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,602,768. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘768 patent. The limitation of instant claim 21 that the product is extruded is a product-by-process limitation that does not patentably distinguish the claimed product from the product of the ‘768 patent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747